The plaintiff in error, hereinafter called defendant, was convicted in the county court of McCurtain county on a charge of manufacturing whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail. *Page 135 
The case was tried in July, 1929, and the appeal was lodged in this court in November, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
We have examined the record, and the evidence is sufficient from which the jury might reasonably and logically find the defendant guilty.
The case is affirmed.